By the Court:
If the petition presented to the board is to be regarded as an application to reduce the valuation of the property assessed, the board, in refusing to accede to the prayer of the relator, did not exceed its jurisdiction. Its action was merely negative in its character. (C. P. R. R. Co. v. The Board of Equalization of Placer County, 43 Cal. 365.) If, however, the petition is to be regarded as an application made to the board to strike the steamships in question from *284the assessment list,"as not being proper subjects of taxation, it is clear that, had the board acceded to the petition, it would have exceeded its jurisdiction. (People v. Ashbury, 46 Cal. 523.) In either view, therefore, no excess of jurisdiction appears, and in either view the writ must be dismissed. We have been urged by counsel to determine upon the merits of the question intended to be presented in the case, whether steamships registered in the port of New York, owned by a corporation created by the laws of the State of New York, and having its habitat and place of business there, are the- subject of taxation under the revenue laws of this State. But as under the views already announced the writ must be dismissed, the expression of an opinion by us upon the question referred to becomes unnecessary.
Writ dismissed.